Citation Nr: 9928499	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  98-17 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for hearing loss in the 
right ear.

2.  Entitlement to an evaluation in excess of 10 percent for 
hearing loss in the left ear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B.N. Booher, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1943 through 
November 1945.  The veteran also apparently had active 
service from February 1951 to December 1951.  His appeal 
ensues from a July 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Chicago, Illinois. 

The Board initially notes that in a VA Form 9 ("Appeal to 
Board of Veteran's Appeals"), filed in October 1998, the 
veteran indicates that he believes he should be service 
connected for malaria.  This statement could be construed as 
a notice of disagreement (NOD) with the RO's April 1998 
rating decision denying service connection.  This issue is 
not presently pending before the Board and is referred back 
to the RO for review and further handling. 


FINDING OF FACT

There is no competent medical evidence of a nexus or 
relationship between the veteran's currently diagnosed 
hearing loss in the right ear and his period of active 
service or any acoustic trauma to which he was exposed during 
active service 


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
hearing loss in the right ear is not well grounded.  38 
U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board notes that some of the veteran's 
service medical records were apparently destroyed in the 1973 
fire at the National Personnel Records Center (NPRC) in St. 
Louis, Missouri.  When service medical records are presumed 
destroyed, the VA has a heightened duty to assist the veteran 
in developing the facts pertinent to his or her claim and is 
obligated to search for alternative forms of medical records.  
See Cuevas v. Principi, 3 Vet. App. 542 (1992).  In this 
case, the VA has met this duty, but all attempts to 
reconstruct the veteran's service medical records have been 
unsuccessful.  In addition, the RO has requested and the NPRC 
has furnished some Sick Reports pertaining to the veteran.  
While the absence of the veteran's service medical records is 
clearly not helpful to his claim, the lack of such records 
does not preclude the granting of service connection.

In this case, the veteran contends that he is entitled to 
service connection for hearing loss in the right ear.  While 
serving on active duty from 1943 to 1945, the veteran was a 
flight maintenance gunner on a B-24.  The veteran's 
Separation Qualification Record reveals that he made pre- and 
post-flight inspections of airplanes and engines and he flew 
as a mechanic gunner on 27 missions.  The veteran alleges 
that in his position as a flight maintenance gunner, he was 
exposed to repetitive acoustic trauma, which resulted in 
hearing loss in his right ear.

The VA may pay compensation for disability resulting from 
personal injury or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty in the active military, naval 
or air service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1998).  In addition, for a veteran who 
serves ninety days or more, service connection may also be 
established for certain disorders, such as an organic disease 
of the nervous system, if the disorder is manifested to a 
compensable degree within one year of separation from 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  The threshold question that must be 
answered in this case is whether the veteran has presented a 
well-grounded claim for service connection. 

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  In this 
regard, the veteran has "the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. § 
5107(a) (West 1991); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994);  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  If 
the evidence presented by the veteran fails to meet this 
threshold level of sufficiency, no further legal analysis 
need be made as to the merits of the claim.  See Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993).

For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  See Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997).  For disorders subject 
to presumptive service connection, the nexus requirement may 
be satisfied by evidence of manifestation of the disease to 
the required extent within the prescribed time period, if 
any.  See Traut v. Brown, 6 Vet. App. 495, 497 (1994); 
Goodsell v. Brown, 5 Vet. App. 36, 43 (1993).

A claimant may also establish a well-grounded claim for 
service connection under the chronicity provision of 38 
C.F.R. § 3.303(b)(1998), which is applicable where the 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period, and that same condition currently exists.  
Such evidence must be medical unless the condition at issue 
is one which, under case law, lay observation is considered 
competent to prove its existence.  If the chronicity 
provision is not applicable, a claim still may be well-
grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-
98 (1997).

Before service connection may be granted for hearing loss, 
the loss must be of a particular level of severity.  
Specifically, impaired hearing will be considered a 
disability when the thresholds for any of the frequencies at 
500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or 
greater; the thresholds at three of these frequencies are 26 
or greater; or speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 
3.385(1998).  

However, in Hensley v. Brown, 5 Vet. App. 155 (1993), the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court"), held that 38 C.F.R. § 3.385 does 
not preclude service connection for a current hearing 
disability where hearing was within normal audiometric 
testing limits at separation from service.  Id. at 159.  The 
Court explained that, when audiometric test results do not 
meet the regulatory requirements for establishing a 
"disability" at the time of the veteran's separation, the 
veteran may nevertheless establish service connection for a 
current hearing disability by submitting competent evidence 
that the current disability is casually related to service.  
Id. at 160.  

In the present case, available service medical records are 
negative for complaints of or a diagnosis of hearing loss in 
the right ear.  A November 1945 pre-separation examination 
reflects that the veteran's hearing was reported to be 15/15 
for whispered voice in both ears, but there is no indication 
that the veteran suffered from hearing loss during his period 
of active service.  

Post-service medical records reflect that the veteran 
complained of and sought treatment for hearing loss in his 
left ear in December 1987.  Audiometric testing was performed 
and it was noted that the veteran had acoustic reflex at 
reasonable levels.  The veteran continued to complain of 
decreased hearing and in May 1997, the veteran was diagnosed 
with mild to moderate high frequency sensorineural hearing 
loss in the right ear and severe to profound sensorineural 
hearing loss in the left ear.  In an April 1998 VA 
examination report, a VA examiner noted that the veteran 
reported a history of noise exposure as a gunner on a B-24 
from 1943-1945.  The VA examiner opined that, 

the profound hearing loss in the left ear dating 
back to 1987 is likely related to an acute event of 
which we have no record, but may date back to the 
1940's.  The moderate sensorineural hearing loss in 
the right ear had a noise notch in 1987, again 
cannot rule out military noise exposure although 
subsequent noise exposure from civilian occupations 
likely contributed. 

Based on the foregoing evidence it is clear that the veteran 
currently suffers from hearing loss in his right ear.  
However, the veteran has not submitted any medical evidence 
which offers an opinion that his currently diagnosed hearing 
loss in his right ear is related to his period of active 
service or to any acoustic trauma he may have been exposed to 
during service.  The April 1998 opinion of the VA examiner 
does not clearly establish a link between the veteran's 
hearing loss in his right ear and his period of active 
service.  Rather, the VA examiner indicates that while he 
cannot rule out the fact that in-service noise exposure may 
have contributed to the veteran's hearing loss in his right 
ear, it is also likely that noise exposure from the veteran's 
subsequent civilian occupations contributed to his hearing 
loss.  While the veteran and his representative clearly 
believe that the veteran's hearing loss in his right ear is 
related to service, the veteran and his representative, as 
lay persons, are not competent to offer an opinion that 
requires medical expertise, such as the cause or etiology of 
his hearing loss.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  In the absence of medical evidence of a 
nexus or relationship between the current disability and 
service the veteran has not submitted a well-grounded claim 
for service connection and his claim must be denied on this 
basis.  

The Board also notes, parenthetically, that the Federal 
Circuit held in Collette v. Brown, 82 F.3d 389 (Fed. Cir. 
1996) that under 38 U.S.C.A. § 1154(b), a combat veteran's 
assertions of an event during combat are to be presumed if 
consistent with the time, place and circumstances of such 
service.  In addition, subsequent to that decision, the Court 
held that notwithstanding the Collette decision, a veteran 
still had to provide the required nexus between the in-
service incurrence of an event and a current disability.  
Libertine v. Brown, 9 Vet. App. 521 (1996).  That holding has 
consistently been upheld, most recently in Wade v. West, 11 
Vet. App. 302 (1998).

The Board views this discussion as sufficient to inform the 
veteran of the elements and evidence necessary to complete 
his application for service connection for hearing loss in 
the right ear.  To succeed with a service connection claim 
for hearing loss in the right ear, the veteran needs to 
submit competent medical evidence that his hearing loss in 
the right ear is causally or etiologically related to service 
in order to establish a well-grounded claim. 


ORDER

Service connection for hearing loss in the right ear is 
denied.

REMAND

In addition to his service connection claim, the veteran has 
also requested the Board to award an evaluation in excess of 
10 percent for hearing loss in his left ear.  A preliminary 
review of the record discloses that additional action is 
required prior to further Board review of the veteran's 
claim.  

As previously discussed, the medical evidence of record shows 
that the veteran was initially diagnosed with mild to 
moderate high frequency sensorineural hearing loss in the 
right ear and severe to profound sensorineural hearing loss 
in the left ear in May 1997.  Further, in an April 1998 VA 
examination report, a VA examiner indicated that it was more 
likely that the veteran's hearing loss in the left ear was 
related to an unknown event, but it could have been caused by 
noise exposure during the veteran's period of active service.  

With respect to the evidence of record, the Board notes that 
the May 1997 treatment record in conjunction with the April 
1998 VA audiological examination, fail to contain sufficient 
information to allow the Board to make a determination as to 
the severity of the veteran's service-connected hearing loss 
in the left ear.  Specifically, the treatment record and the 
VA examination do not reflect the current level of the 
veteran's average puretone decibel loss.  This information is 
required if the Board is to determine the veteran's current 
auditory acuity.  As such, the Board finds that the VA has a 
duty to assist the veteran in the development of the facts 
pertinent to his claim, 38 U.S.C.A. § 5107(a) (West 1991), 
Epps v. Gober, 126 F.3d 1464 (1997), and concludes that the 
veteran should be afforded an additional VA examination in 
order to better determine the severity of his service-
connected hearing loss disability. 

Based on the foregoing, and in order to adjudicate fully and 
fairly the veteran's claim in this case, the appeal is 
REMANDED to the RO for the following actions:

1.  The RO should afford the veteran a VA 
audiological examination in order to 
ascertain the nature and severity of his 
hearing loss.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The veteran's claims file 
must be made available to the examiner 
for review.  The examiner should note all 
clinical manifestations of the veteran's 
service-connected disability, and 
quantify the degree of the veteran's 
impairment caused by the disability.  The 
examiner should attempt to quantify the 
degree of disability associated with his 
hearing loss by utilizing a controlled 
speech discrimination test and a puretone 
audiometry test.

2.  After completion of the above, the RO 
should review the expanded record and 
determine whether a higher rating is 
warranted.  During the pendency of the 
veteran's appeal, on May 11, 1999, the 
criteria for rating defective hearing 
were revised.  See 64 Fed. Reg. 25202 
through 25210 (May 11, 1999).  Therefore, 
the RO should evaluate the veteran's 
claim under both the old and the new 
criteria for rating hearing loss.  Unless 
the claim is granted, the veteran and his 
representative should be furnished with 
an appropriate supplemental statement of 
the case and be afforded an opportunity 
to respond before the record is returned 
to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of this aspect of the veteran's appeal, either 
favorable or unfavorable, at this time.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
However, no action is required of the veteran until he is 
notified.


		
S. L. KENNEDY
	Member, Board of Veterans' Appeals







